129 Mich. App. 359 (1983)
341 N.W.2d 119
PEOPLE
v.
WEATHERFORD
Docket No. 63260.
Michigan Court of Appeals.
Decided June 27, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, O. Paul Schendel, Prosecuting *360 Attorney, and Leonard J. Malinowski, Assistant Attorney General, for the people.
State Appellate Defender (by Stuart B. Lev), for defendant on appeal.
Before: WAHLS, P.J., and GRIBBS and M. WARSHAWSKY,[*] JJ.
PER CURIAM.
Defendant was charged with delivery of marijuana, MCL 333.7401, subds (1) and (2)(c); MSA 14.15(7401), subds (1) and (2)(c). Defendant moved to dismiss the charges based on the defense of entrapment, and an evidentiary hearing was held pursuant to People v Turner, 390 Mich. 7; 210 NW2d 336 (1973), and People v D'Angelo, 401 Mich. 167; 257 NW2d 655 (1977). On March 3, 1982, the trial court entered an order dismissing the charges based on its finding of entrapment. The people appeal.
This Court will reverse a trial court's decision on the issue of entrapment only where the court's findings of fact are clearly erroneous or where the court made an erroneous application of the law. People v D'Angelo, supra, p 183; People v LaBate, 122 Mich. App. 644; 332 NW2d 555 (1983).
We have examined the record and briefs and find no reversible error. The trial court properly applied the objective test of entrapment. People v Turner, supra; People v Killian, 117 Mich. App. 220; 323 NW2d 660 (1982), lv den 414 Mich. 944 (1982). The court's finding that the police and their agent impermissibly manufactured or instigated the crime is well supported by the hearing testimony and is not clearly erroneous. People v White, *361 411 Mich. 366; 308 NW2d 128 (1981); People v Killian, supra.
Finally, the trial court did not err in applying its findings on the entrapment issue to codefendant Henderson, since the charges against defendant and codefendant arose out of the same impermissible conduct on the part of the police and their agent.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.